           Case 1:17-cv-05821-LGS Document 71 Filed 01/04/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              1/4/2019
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :
                                              Plaintiffs, :       17 Civ. 5821 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 ROBERT DONALD BRUCE GENOVESE, ET :
 AL.,                                                         :
                                              Defendants. :
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on December 6, 2018, Plaintiff the Securities and Exchange Commission

(“SEC”) filed a letter motion (Dkt. No. 64) seeking to compel the production of certain

communications (the “Communications”) between (i) Robert Bursky (John Thomas Financial

(“JTF”) outside counsel), Richard Nummi (JTF compliance consultant), Joseph Castellano (JTF

Chief Compliance Officer), or Michael Egan (JTF AML Compliance Officer) and (ii) Defendant

Mirman (JTF former associate or employee), regarding advice or information that Defendant

Mirman allegedly relied upon with respect to the Broker’s Representation Letter and Liberty

Silver Corporation stock;

         WHEREAS, Defendant Mirman has been withholding the Communications based on the

assertion of privilege – both his own and JTF’s attorney-client privilege (See Dkt. No. 66). It is

hereby

         ORDERED that a hearing will be held on January 24, 2019, at 11:00 a.m. before the

Honorable Lorna G. Schofield, United States District Judge, at the Thurgood Marshall United

States Courthouse Courtroom 1106, at 40 Foley Square, New York, New York for any interested
          Case 1:17-cv-05821-LGS Document 71 Filed 01/04/19 Page 2 of 2



person or entity to show cause why the Communications should not be disclosed in this

litigation. Any entity or person -- including JTF -- that intends to assert the attorney-client

privilege or other privilege or protection regarding the Communications to prevent their

disclosure in this litigation shall file by January 18, 2019, a letter stating the basis for such

privilege, and shall appear at the above referenced hearing. If no such letters are filed, the

hearing will be cancelled. It is further

       ORDERED that by January 11, 2019, Defendant Mirman shall serve a copy of this

Order on JTF and any other entity or person Mirman believes may have an interest or privilege

in protecting the documents from disclosure. By January 15, 2019, Defendant Mirman shall file

proof of service.

Dated: January 4, 2019
       New York, New York




                                                   2
